UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                       No. 96-4026

MARY ELLEN GRAVELY,
Defendant-Appellant.

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                       No. 96-4040

REGINALD LAMONT MARTIN,
Defendant-Appellant.

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                       No. 96-4064

JETAUN O. GRAVELY,
Defendant-Appellant.

Appeals from the United States District Court
for the Western District of Virginia, at Roanoke.
Jackson L. Kiser, Chief District Judge.
(CR-95-27-R)

Submitted: March 18, 1997

Decided: April 22, 1997

Before WIDENER, WILLIAMS, and MICHAEL, Circuit Judges.
Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Marc J. Small, Anthony F. Anderson, Roanoke, Virginia; A. Kristin
Shandor, Salem, Virginia, for Appellants. Robert P. Crouch, Jr.,
United States Attorney, Anthony P. Giorno, Assistant United States
Attorney, Roanoke, Virginia, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Mary Gravely, Jetaun Gravely, and Reginald Martin were con-
victed of various offenses related to their dealing in crack cocaine.
They appeal, challenging their convictions and sentences on several
grounds. We affirm.

I

Danny Marshall, a paid confidential informant for the Drug
Enforcement Administration, contacted Roger Pruitt in an effort to
obtain crack. On February 6, 1996, Marshall drove Pruitt to a house
in Roanoke, Virginia, where Pruitt said he was to purchase crack for
Marshall from "Tee-Tee." Pruitt entered the house, which Tee-Tee
(Jetaun Gravely) shared with Reginald "Reggie" Martin, paid for
crack with money Marshall had given him, and returned with one-
quarter ounce of crack that he had purchased from Jetaun.

The same transaction was repeated on February 11, 14, and 15.
Marshall then decided to try to buy crack directly from Jetaun. On

                    2
February 16 he left a note at the house asking that someone contact
him. Rose Jackson, the housekeeper, invited him to the house later
that day. Jackson met Marshall outdoors, took his money, entered the
house, and returned with Marshall's crack.

On February 20, Marshall spoke with Jackson and arranged to pur-
chase one-quarter ounce of crack. Jackson emerged from the house
with crack, saying that Jetaun was not at home and that this was
"Reggie's dope, and he weighed it out." Jackson told Marshall that
Jetaun and Reggie both cooked and sold crack.

On March 8, Marshall contacted Jackson at Jetaun's and Reggie's
home and told her he would like to buy one-quarter ounce of crack.
Jackson told Marshall that she would beep or call him when she could
get the crack for him. Marshall did not hear from her again that day.
On March 9, Jackson contacted Marshall, who arranged to buy the
crack. Jackson met him outside Jetaun's and Reggie's home and told
him that they had to follow Jetaun and Reggie to another location to
get the drug. Another car, in which Mary Gravely, Jetaun's mother,
was a passenger, drove up, and Jackson informed Marshall that they
didn't have to leave because the crack had arrived.

Marshall, Jackson, Jetaun, Reggie, and Mary went inside the house.
Mary handed her purse to Jetaun. Reggie and Jetaun took the purse
to another room and returned a few minutes later. Jetaun took a pack-
age of crack from the purse, broke off a piece, and handed it to Jack-
son. Jackson gave it to Marshall, who paid for it with three $100 bills.
Jetaun returned the purse to her mother, who left. Police stopped the
vehicle in which Mary was riding. In her open purse were approxi-
mately one ounce of crack, a loaded handgun, and $2000 in cash,
including the three $100 bills with which Marshall had bought the
crack.

Jetaun, Mary, and Reggie were convicted of conspiracy to distrib-
ute crack. Mary was also convicted of distributing, or aiding and abet-
ting the distribution of, crack on March 8 and 9 and possessing crack
with intent to distribute it, or aiding and abetting that crime on
March 9. She received a 121-month sentence. Reggie also was con-
victed of distributing crack on February 20. He was sentenced to 262
months in prison. Jetaun was also convicted of distributing crack on

                    3
February 11, 14, 15, and 16; of distributing, or aiding and abetting the
distribution of, crack on March 8 and 9; and possessing with intent
to distribute crack, or aiding and abetting that crime, on March 9. She
received a 151-month sentence.

II

Mary and Jetaun challenge the sufficiency of the evidence to sup-
port all their convictions. Reggie contests the sufficiency of the evi-
dence to support his conspiracy conviction.

A reviewing court will uphold a jury verdict if there is substantial
evidence to support it. Glasser v. United States , 315 U.S. 60, 80
(1942). In making this determination, the appellate court views the
direct and circumstantial evidence in the light most favorable to the
Government to decide whether any rational trier of fact could have
found the essential elements of the crimes beyond a reasonable doubt.
United States v. Lowe, 65 F.3d 1137, 1142 (4th Cir. 1995), cert.
denied, ___ U.S. ___, 65 U.S.L.W. 3256 (U.S. Oct. 7, 1996) (No. 95-
1659).

"To prove a conspiracy to possess [crack] with intent to distribute,
the Government must establish that: (1) an agreement to possess
[crack] with intent to distribute existed between two or more persons;
(2) the defendant knew of the conspiracy; and (3) the defendant
knowingly and voluntarily became a part of the conspiracy." United
States v. Burgos, 94 F.3d 849, 857 (4th Cir. 1996) (in banc), cert.
denied, ___ U.S. ___, 65 U.S.L.W. 3586 (U.S. Feb. 24, 1997) (No.
96-6868). Each defendant need not know the details of the conspira-
cy's structure and organization. Id. at 858."[A] loosely-knit associa-
tion of members linked only by their mutual interest in sustaining the
overall enterprise of catering to the ultimate demands of a particular
drug consumption market" may be sufficient to establish the existence
of a conspiracy. United States v. Banks, 10 F.3d 1044, 1054 (4th Cir.
1993). Once the existence of a conspiracy is established, only a slight
link between a defendant and the conspiracy will support a convic-
tion. United States v. Brooks, 957 F.2d 1138, 1147 (4th Cir. 1992).

There was sufficient evidence to convict the three Defendants of
conspiracy. Jetaun and Reggie cooked and sold crack at their home.

                     4
Mary, at least on one occasion, supplied Jetaun with crack. Marshall
purchased the crack from Jetaun, who then gave Marshall's payment
to her mother.

The evidence also was constitutionally sufficient to convict Jetaun
and Mary of their several convictions for distributing, possessing with
intent to distribute, or aiding and abetting the possession or distribu-
tion of, crack. Marshall testified that he purchased crack from Jetaun
on February 11, 14, 15, and 16. Jetaun also sold Marshall the crack
that her mother had brought to her home on March 9. Her mother at
the least aided and abetted that distribution. Finally, Mary's purse,
which Jetaun had handled and from which she took the crack she sold
Marshall on March 9, contained roughly one ounce of crack. This is
sufficient to convict both women of possession of the crack found in
Mary's purse with intent to distribute it, or aiding and abetting that
crime.

III

Mary, Reggie, and Jetaun raise various issues concerning their sen-
tences. Mary and Jetaun first complain about the two-level increase
in their offense levels because of the presence of the gun, along with
crack, in Mary's purse. USSG § 2D1.1(b)(1).* The guideline provides
that, "[i]f a dangerous weapon (including a firearm) was possessed,
increase [the offense level] by 2 levels." A defendant "possesses" a
firearm for purposes of USSG § 2D1.1(b)(1) if the weapon was
merely "present, unless it is clearly improbable that the weapon was
connected with the offense." United States v. Hunter, 19 F.3d 895,
896 (4th Cir. 1994).

A codefendant's possession of a firearm in furtherance of joint
criminal activity may be used to enhance a defendant's sentence if
such possession was reasonably foreseeable to the defendant. United
States v. Mena-Robles, 4 F.3d 1026, 1036 (1st Cir. 1993). Because the
determination that a firearm was present so as to justify an enhance-
ment is a factual question, we review the determination for clear
error. United States v. Apple, 915 F.2d 899, 914 (4th Cir. 1990).
_________________________________________________________________
*United States Sentencing Commission, Guidelines Manual (Nov.
1995).

                    5
In this case, Mary clearly possessed the gun, which was in her
purse with crack and drug proceeds. Jetaun also was subject to the
enhancement. First, she took control of her mother's purse, from
which she retrieved crack and in which she presumably saw the gun.
Second, possession of a gun was reasonably foreseeable to Jetaun, as
guns are common to drug dealing. The district court's finding that a
firearm was present was not clearly erroneous, and the enhancement
was appropriate.

Jetaun and Reggie contend that the district court should have nei-
ther counted as relevant conduct the crack found in Mary's purse nor
converted the cash in her purse to crack weight and attributed that
weight to them as relevant conduct. In order to determine the base
offense level for a drug offense, the district court must determine the
quantity of drugs involved. USSG § 2D1.1(c). The court derives the
quantity of drugs from the defendant's "relevant conduct," which
includes all acts by the defendant as well as "all reasonably foresee-
able acts and omissions of others in furtherance of the jointly
undertaken criminal activity." USSG § 1B1.3(a)(1)(B). A "jointly
undertaken criminal activity" is defined as "a criminal plan, scheme,
endeavor, or enterprise undertaken by the defendant in concert with
others, whether or not it is charged as a conspiracy." Id. We review
factual findings as to relevant conduct for clear error. United States
v. D'Anjou, 16 F.3d 604, 614 (4th Cir. 1994).

The district court did not clearly err in attributing the crack and
crack weight equivalence of the money in Mary's purse to Reggie and
Jetaun. Reggie and Jetaun were fully aware of the events of March 8
and 9: they were ready to drive to Mary's home to pick up the crack;
they were present when she arrived at their home; they both went into
a back room with Mary's purse; and they both were present when
Jetaun sold crack from Mary's purse to Marshall.

IV

We accordingly affirm the convictions and sentences. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not significantly aid the decisional process.

AFFIRMED

                    6